Filed Pursuant to Rule 433 Registration Statement No. 333-171670 No. 333-171670-02 Subject to Completion and Modification Free Writing Prospectus $1,644,000 Face Amount of Class A-2013 Zero Coupon Certificates, Series 2012-1 $1,644,000 Face Amount of Class A-2014 Zero Coupon Certificates, Series 2012-1 $1,644,000 Face Amount of Class A-2015 Zero Coupon Certificates, Series 2012-1 $1,644,000 Face Amount of Class A-2016 Zero Coupon Certificates, Series 2012-1 $1,644,000 Face Amount of Class A-2017 Zero Coupon Certificates, Series 2012-1 $25,000,000 Face Amount of Class A-2037 Callable Step Up Certificates, Series 2012-1 Fixed Income Trust For Prudential Financial, Inc. Notes, Series 2012-1 Issuing Entity Fixed Income Client Solutions LLC Depositor and Sponsor The depositor has prepared a preliminary prospectus supplement dated May22, 2012 and a prospectus dated April23, 2012 which describes the six classes of certificates (collectively, the “certificates”), including five classes of zero coupon certificates (the “zero coupon certificates”) and one class of class A-2037 callable step-up certificates (“class A-2037 certificates”) to be issued by the issuing entity.You should review each of the prospectus supplement and the prospectus in its entirety before deciding to purchase any of the certificates. Ratings The issuing entity expects that each class of certificates will receive a rating from Standard & Poor’s Rating Services that is not lower than the rating from Standard & Poor’s Rating Services for the underlying securities.It is a condition to the issuance of the certificates that the certificates receive the rating listed in the previous sentence. This document constitutes a “free writing prospectus” within the meaning of Rule 405 under the Securities Act of 1933, as amended. Fixed Income Client Solutions LLC has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents Fixed Income Client Solutions LLC has filed with the SEC for more complete information about Fixed Income Client Solutions LLC, the issuing entity, and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, Fixed income Client Solutions LLC, any underwriter or dealer participating in the offering will arrange to send you the prospectus if you request it by calling 1-877-421-7858. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement. US Bancorp The date of this free writing prospectus is May 22, 2012
